DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-6 and 8-20 are pending. Claim 7 is cancelled. Claims 1, 10, 11 and 16 are currently amended. 
Response to Arguments
Applicant’s arguments, see pages 10-12, filed 04/21/2021, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 1-6 and 8-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-6 and 8-20 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 04/21/2021 on pages 10-12, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Vivier et al. (US Pub No. 2018/0211213) discloses a device may receive an indication that a product has arrived at a destination. The product may have been shipped by an entity to the destination. The device may perform an analysis on the product to determine an attribute of the product. The device may perform a comparison of information identifying the attribute of the product and Vivier, Abstract), Bhunia et al. (US Pub No. 2016/0047855) discloses printed circuit board authentication, such as for protecting printed circuit boards against counterfeiting. The authentication can be implemented based on measurements from the PCB used to generate a unique signature for the PCB. The generated signature of the PCB can be evaluated to determine if the PCB is authentic or counterfeit (Bhunia, Abstract), LORESKAR et al. (US Pub No. 2018/0248873) discloses verifying whether an electronic device is one of a group of known devices comprises receiving verification information indicative of a first device identifier accessible from storage circuitry by a predetermined process executed by the electronic device and a second device identifier inaccessible from the storage circuitry by the predetermined process. The device database is looked up based on the verification information to determine whether the first and second device identifiers correspond to one of the valid parings (Loreskar, Abstract), House et al. (US Pub No. 2016/0282394) discloses electronic component authentication or component classification can reduce the vulnerability of systems (e.g., satellites, weapons, critical infrastructure, aerospace, automotive, medical systems) to counterfeits. Intrinsic deterministically random property data can be obtained from a set of authentic electronic components, processed, and clustered to create a classifier that can House, Abstract), Bardsley et al. (US Pub No. 2007/0038866) discloses port based authentication protocols where addresses are dynamically assigned within a network environment, and more particularly to port based authentication in the network environment, where connection information is captured and stored (Bardsley, Abstract), KUBE et al. (US Pub No. 2019/0342085) discloses a blockchain or other cryptographic ledger platform with a keypair-based identity for issuance of tokens using machine readable indicia embedded within product packages and/or encoded external to the product packages. The platform generates blocks for a blockchain or other cryptographic ledger to record data relating to the product supply chain and token issuance and redemption (KUBE, Abstract) and Mikolasch (US Pub No. 2018/0205731) discloses accessing a device of a fixed line system comprising: (i) determining at least one measurement result by a measurement function of the device; (ii) comparing the at least one measurement result with at least one predefined value; (iii) conducting a predefined operation if the comparison indicates that the at least one measurement result corresponds to the at least one predefined value; (iv) determining the at least one measurement result by the measurement function, wherein the measurement function is connected or connectable via a connection to a signature function of an access system; (v) wherein the signature function comprises a circuitry that affects parameters measured by the measurement function of the device (Mikolasch, Abstract), however, the prior art taken alone or in combination fails to teach or suggest “receive at least one identifier of the electronic product; at a third time, subsequent the first time or second time, when the electronic product has electric conductivity, and for confirming the electronic product in authentic, in response to a determination of a match between the at least one identifier of the electronic product and the intrinsic attribute of the internal component and the product identifier of the external component stored in the blockchain, confirm the electronic product is authentic; and based on the electronic product being authentic, activating a port of a switch which the electronic product is connected” (as recited in claims 1, 11 and 16). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAQUEAL D WADE/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437